Exhibit 10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of February 1, 2007, by
and among Festival Fun Parks, LLC, a Delaware limited liability company (the
“Company”), Palace Entertainment Holdings, Inc., a Delaware corporation
(“Holdings”) and Brett Petit (the “Executive”), each a “Party” and collectively
the “Parties.”  Unless otherwise indicated, capitalized terms used herein are
defined in Section 2.1.

ARTICLE I

EMPLOYMENT TERMS

1.1           Employment.  The Company will employ the Executive, and the
Executive accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on February 1, 2007 (the
“Effective Date”) and ending as provided in Section 1.4(a) hereof (the
“Employment Period”).

1.2                                 Position and Duties.

(a)           Generally.  The Executive shall serve as the Senior Vice President
of Marketing & Sales for the Company and shall be responsible for the overseeing
and implementing the general marketing, advertising, promotional and sales
activities of Holdings and the Company.

(b)           Duties and Responsibilities.  The Executive shall report to the
Chief Executive Officer and shall devote his full business time and attention to
the business and affairs of Holdings, the Company and its Subsidiaries.  The
Executive shall perform his duties and responsibilities in a diligent,
trustworthy, businesslike and efficient manner.  The Executive shall not engage
in any other business activities that could reasonably be expected to conflict
with the Executive’s duties, responsibilities and obligations hereunder. 
Specifically, Executive shall provide no marketing, advertising, sales or
related services for any individual or entity involved in the amusement industry
without obtaining the consent of the Chief Executive Officer in advance.  During
the Employment Period, the Executive shall promptly bring to the Company or its
Subsidiaries, as applicable, all investment or business opportunities relating
to the activities described in Section 1.8(a) of which the Executive becomes
aware.

1.3                                 Compensation.

(a)           Base Salary.  The Executive’s base salary shall be $200,000.00 per
annum (the “Base Salary”).  The Base Salary payable for Fiscal Year 2007 shall
be pro-rated based on the number of days from and including the Effective Date
through and including December 31, 2007.  The Base Salary will be payable to the
Executive by the Company in regular installments in accordance with the
Company’s general payroll practices.  The Executive shall receive such increases
in his Base Salary as the Board may approve in its sole discretion from time to
time; provided that the Executive’s Base Salary will be reviewed not less often
than annually.

(b)           Annual Bonus.  For Fiscal Year 2007 and for each subsequent Fiscal
Year during the Term (as defined below), the Executive shall be eligible to
receive an annual cash bonus (the “Annual Cash Bonus”) in an amount equal to 50%
of Executive’s Base Salary if the Company’s


--------------------------------------------------------------------------------


revenue, EBITDA and cash flow for a Fiscal Year are equal to or greater than the
Bonus Target for such Fiscal Year.  Annual Cash Bonuses shall be payable to
Executive on or before the end of the fourth month following the end of the
relevant Fiscal Year, but in the event that the Company has not received its
audited financial statements for the relevant Fiscal Year by the date that is
three and one-half months after the end of such relevant Fiscal Year, the
Company shall make such payment within fifteen days (but not later than the last
day of the calendar year following such Fiscal Year) after the Company’s receipt
of audited financial statements for such Fiscal Year, so long as Executive is
employed by the Company on the last day of such Fiscal Year.

(c)           Withholding.  All payments made under this Agreement (including
Base Salary, bonus payments, and other amounts) shall be subject to withholding
for income taxes, payroll taxes and other legally required deductions.

(d)           Expenses.  The Company will reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect at
that time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

(e)           Vacation; Holiday Pay and Sick Leave.  The Executive shall be
entitled to four (4) weeks’ paid vacation in each calendar year, which if not
taken during any year may be carried forward to any subsequent year up to a
maximum of eight (8) weeks, at which time vacation accrual will cease until the
accrual is reduced below the eight week cap.  Executive shall receive holiday
pay and paid sick leave as provided to other executive employees of Holdings and
the Company.  Upon cessation of Executive’s employment for any reason, Executive
shall receive pay for all accrued and unused vacation, calculated at his Base
Salary rate in effect at the time of the cessation of his employment, provided
that the amount of vacation that Executive shall be entitled to accrue during
the Term shall be in accordance with Company policy and in no event shall such
accrued vacation exceed eight (8) weeks at any given time.

(f)            Additional Benefits.  During the Employment Period, the Executive
shall be entitled to participate (for himself and, as applicable, his
dependents) in the group medical, life, 401(k) and other insurance programs,
employee benefit plans and perquisites which may be adopted by the Board for
participation by the Company’s senior management or executives, as well as
dental, life and disability insurance coverage, with payment of, or
reimbursement for, such insurance premiums by the Company, subject to, in all
cases, the terms and conditions established by the Board with respect to such
plans (collectively, the “Benefits”); provided, however, that the Board, in its
discretion, may revise the terms of any Benefits so long as such revision does
not have a disproportionately negative impact on the Executive vis-à-vis other
Company employees, to the extent applicable.

(g)           Incentive Unit Grant.  On the Effective Date, the Executive shall
receive a grant (the “Equity Grant”) of 204.06 Class B-1 Units, 340.09 Class B-2
Units and 136.04 Class B-3 Units (as defined in the LLC Agreement) of Palace
Holdings Group, LLC.  The Equity Grant

2


--------------------------------------------------------------------------------


shall be subject to the terms and provisions of the LLC Agreement including,
without limitation, the vesting, forfeiture, repurchase and giveback provisions
of Sections 3.1(d), 10.3 and 11.3 of the LLC Agreement.

(h)           Director and Officer Insurance. The Company shall use commercially
reasonable efforts to purchase and maintain a Directors and Officers liability
insurance policy on terms and conditions deemed acceptable to the Board, acting
in good faith, which policy will cover Executive at all times during his
employment.

(i)            Potential Adjustments for Significant Transactions.  In the event
that the Company acquires a material Family Entertainment Center or similar
business, then the Company and Executive shall discuss in good faith adjustments
to Executive’s overall compensation package to compensate Executive for
increases in his job duties.

(j)            Relocation Expenses.  The Company shall reimburse the Executive
for all reasonable and necessary expenses incurred by the Executive in
relocating to the Newport Beach, California area, including packing and moving
expenses but excluding real estate brokerage commissions, in accordance with the
Company’s policies (including repayment policies) as in effect from time to
time.  The Company shall also pay or reimburse the Executive for the cost of
temporary housing for the Executive and his family for a period of up to six (6)
months from the Effective Date and three house-hunting trips for Executive and
his spouse.  As far as practicable, anticipated expenses should be submitted for
approval in advance (i.e. moving fees, temporary housing, rental, etc.).  The
total amount of reimbursable relocation expenses may not exceed $50,000.00.

1.4                                 Term and Termination.

(a)           Duration.  The Employment Period shall commence on the Effective
Date and shall terminate three (3) years from the Effective Date (the “Term”),
unless earlier terminated by the Company or the Executive as set forth in this
Section 1.4.  This Agreement may be terminated during the Term upon the first to
occur of (i) termination of the Executive’s employment by the Company for Cause,
(ii) termination of the Executive’s employment by the Company without Cause,
(iii) the Executive’s resignation with Good Reason, (iv) the Executive’s
resignation other than for Good Reason, or (v) the Executive’s death or
Disability.  The Executive shall not terminate the Agreement with or without
Good Reason, unless he gives the Company written notice that he intends to
terminate the Agreement at least 90 days prior to the Executive’s proposed
Termination Date.  Upon termination of this Agreement, the Executive shall
execute and deliver to the Company a general release of all claims that is in
form and substance acceptable to the Company.

(b)           Severance Upon Termination Without Cause or Upon Resignation by
the Executive For Good Reason.  If the Employment Period is terminated by the
Company without Cause or if the Executive resigns for Good Reason, subject to
the Executive’s continued performance of the terms of this Agreement that
survive the Termination Date, the Executive will be entitled to receive (1) his
Base Salary equal to twelve months and (2) if such termination

3


--------------------------------------------------------------------------------


or resignation occurs between September 1 and December 31 in a Fiscal Year
during the Term, Executive will be entitled to a prorated Annual Cash Bonus
based on the number of days during the relevant Fiscal Year that precede the
Termination Date (each of (1) and (2) referred to as the “Severance Payment”). 
The Severance Payment shall be payable to the Executive in accordance with the
Company’s general payroll practices for the payment of Base Salary and Annual
Cash Bonus, as applicable.  The Executive also shall be entitled to receive
payment for all reimbursable expenses or other entitlements then due and owing
to the Executive as of the Termination Date.  In the event that the Executive
breaches his obligations under Section 1.5, 1.6, 1.7 or 1.8 of this Agreement,
the Company’s obligation to make any Severance Payment and provide any Benefits
shall cease as of the date of such breach.

(c)           Death and Disability.  In the event of the Company terminates this
Agreement due to the death or Disability of the Executive, the Executive shall
be entitled to no severance or other termination benefits from and after the
termination of his employment, except that the Executive or his estate shall be
entitled to the Severance Payment as provided in Section 1.4(b) hereof.  Any
other rights and benefits the Executive may have under employee benefit plans
and programs of the Company generally in the event of the Executive’s Disability
shall be determined in accordance with the terms of such plans and programs.  In
the event of Executive’s death, any rights and benefits that the Executive’s
estate or any other person may have under employee benefit plans and programs of
the Company generally in the event of the Executive’s death shall be determined
in accordance with the terms of such plans and programs.

(d)           Salary and Other Payments Through Termination.  If the Executive’s
employment with the Company is terminated during the Term (i) by the Company for
Cause or (ii) by the Executive other than for Good Reason, the Executive will be
entitled to receive his Base Salary through the Termination Date, but will not
be entitled to receive any Severance Payments or Benefits after the Termination
Date.  The Executive shall be entitled to receive payment for all reimbursable
expenses or other entitlements then due and owing to the Executive as of the
Termination Date.

(e)           Other Rights.  Except as set forth in Section 1.4(b), all of the
Executive’s rights to Base Salary, Benefits and Annual Cash Bonuses hereunder
(if any) which accrue or become payable after the termination of the Employment
Period shall cease upon such termination.

1.5           Confidential Information.

(a)           The Executive shall not disclose or, directly or indirectly, use
at any time, during the Employment Period or thereafter, any Confidential
Information (as defined below) of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent that
(i) such disclosure or use is required by the Executive’s performance of the
duties assigned to the Executive by the Board, (ii) the Executive is required by
subpoena or similar process to disclose or discuss any Confidential Information,
provided, that in such case, the Executive shall promptly inform the Company of
such event and shall cooperate with the Company in attempting to obtain a
protective order or to otherwise restrict such disclosure, or (iii) such
Confidential Information becomes generally known to and available for use by the

4


--------------------------------------------------------------------------------


public, other than as a result of any action or inaction by the Executive.  At
the Company’s expense, the Executive shall take all appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft.  The Executive acknowledges that the Confidential
Information obtained by him during the course of his employment with the Company
and its Subsidiaries is the sole and exclusive property of the Company and its
Subsidiaries, as applicable.

(b)           The Executive understands that the Company and its Subsidiaries
will receive from third parties confidential or proprietary information (“Third
Party Information”) subject to a duty on the part of the Company and its
Subsidiaries to maintain the confidentiality of such information and to use it
only for certain limited purposes.  During the Employment Period and thereafter,
and without in any way limiting the provisions of Section 1.5(a) above, the
Executive will hold Third Party Information in the strictest confidence and will
not disclose to anyone (other than personnel of the Company or its Subsidiaries
who need to know such information in connection with their work for the Company
or its Subsidiaries) or use, except in connection with his work for the Company
or its Subsidiaries, Third Party Information unless expressly authorized by the
Board in writing.

(c)           As used in this Agreement, the term “Confidential Information”
means information that is not generally known to the public and that is used,
developed or obtained by Holdings and its Subsidiaries (including the Company
and its Subsidiaries) and any of the Company’s predecessor entities in
connection with its business, including but not limited to (i) business
development, growth and other strategic business plans, (ii) properties
available for acquisition, financing development or sale, (iii) accounting and
business methods, (iv) services or products and the marketing of such services
and products, (v) fees, costs and pricing structures, (vi) designs, (vii)
analysis, (viii) drawings, photographs and reports, (ix) computer software,
including operating systems, applications and program listings, (x) flow charts,
manuals and documentation, (xi) data bases, (xii) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (xiii) copyrightable works, (xiv) all
technology and trade secrets, (xv) confidential terms of material agreements and
customer relationships, and (xvi) all similar and related information in
whatever form.  Confidential Information shall not include any information that
has become generally available to the public prior to the date the Executive
proposes to disclose or use such information or general know-how of the
Executive.

1.6           Inventions and Patents.  In the event that the Executive, as part
of his activities on behalf of the Company or any of its Subsidiaries,
generates, authors or contributes to any invention, design, new development,
device, product, method or process (whether or not patentable or reduced to
practice or comprising Confidential Information), any copyrightable work
(whether or not comprising Confidential Information) or any other form of
Confidential Information relating directly or indirectly to the business of the
Company or any of its Subsidiaries as now or hereinafter conducted
(collectively, “Intellectual Property”), the Executive acknowledges that such
Intellectual Property is the sole and exclusive property of the Company and its
Subsidiaries and hereby assigns all right, title and interest in and to such
Intellectual Property to the Company and its Subsidiaries.  Any copyrightable
work prepared in

5


--------------------------------------------------------------------------------


whole or in part by the Executive will be deemed “a work made for hire” under
Section 201(b) of the 1976 Copyright Act, and the Company and its Subsidiaries
shall own all of the rights comprised in the copyright therein.  The Executive
shall promptly and fully disclose all Intellectual Property to the Company and
shall cooperate with the Company and its Subsidiaries to protect the Company’s
and its Subsidiaries’ interests in and rights to such Intellectual Property
(including, without limitation, providing reasonable assistance in securing
patent protection and copyright registrations and executing all documents as
reasonably requested by the Company, whether such requests occur prior to or
after termination of the Executive’s employment with the Company).  Anything
herein to the contrary notwithstanding, the obligations of Executive shall be
limited to and subject to the terms and provisions of California Labor Code
Section 2870, a copy of which is attached hereto as Exhibit A.

1.7           Delivery of Materials Upon Termination of Employment.  As
requested by the Company from time to time and upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall
promptly deliver to the Company all copies and embodiments, in whatever form, of
all Confidential Information, Intellectual Property and property of the Company
and its Subsidiaries in the Executive’s possession or within his control
(including, but not limited to, office keys, access cards, written records,
notes, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes and any other materials
containing any Confidential Information or Intellectual Property) irrespective
of the location or form of such material and, if requested by the Company, shall
provide the Company with written confirmation that all such materials have been
delivered to the Company.

1.8           Non-Compete, Non-Solicitation.

(a)           The Executive acknowledges and agrees that the Executive’s
services to the Company and its Subsidiaries are unique in nature and that the
Company and its Subsidiaries would be irreparably damaged if the Executive were
to provide similar services to any Person competing with the Company and its
Subsidiaries or engaged in the Business.  The Executive further acknowledges
that, in the course of his employment with the Company, he will become familiar
with the Company’s and its Subsidiaries’ trade secrets and with other
Confidential Information.  During the Employment Period, and any period
thereafter during which Executive is receiving severance or other benefits from
the Company, other than as an employee of the Company, he shall not, directly or
indirectly, whether for himself or for any other Person, permit his name to be
used by or participate in any business or enterprise (including, without
limitation, any division, group or franchise of a larger organization) that
engages or proposes to engage in the Business in the Restricted Territories. 
For purposes of this Agreement, the term “participate in” shall include, without
limitation, having any direct or indirect interest in any Person, whether as a
sole proprietor, owner, stockholder, partner, member, joint venturer, creditor
or otherwise, or rendering any direct or indirect service or assistance to any
Person (whether as a director, officer, supervisor, employee, agent, consultant
or otherwise).  Nothing herein will prohibit the Executive from mere passive
ownership of not more than five percent (5%) of the outstanding stock of any
class of a publicly held corporation whose stock is traded on a national
securities exchange or in the over-the-counter market.  As used herein, the
phrase “mere passive

6


--------------------------------------------------------------------------------


ownership” shall include voting or otherwise granting any consents or approvals
required to be obtained from such Person as an owner of stock or other ownership
interests in any entity pursuant to the charter or other organizational
documents of such entity, but shall not include, without limitation, any
involvement in the day-to-day operations of such entity.

(b)           During the Nonsolicitation Period, the Executive will not
directly, or indirectly through another Person, induce or attempt to induce any
customer, supplier, licensee, or other business relation of the Company or any
of its Subsidiaries to cease doing business with the Company or any of its
Subsidiaries, or induce or attempt to induce any corporate officer, general
manager or other employee of the Company or any of its Subsidiaries to terminate
such employee’s employment with the Company or any of its Subsidiaries, or hire
any such person unless such person’s employment was terminated by the Company or
any of its Subsidiaries, or in any way interfere with the relationship between
any such customer, supplier, licensee, employee or business relation and the
Company or any of its Subsidiaries, including, without limitation, knowingly
making any negative statements or communications concerning the Company or any
of its Subsidiaries.  The Executive acknowledges and agrees that the Company and
its Subsidiaries would be irreparably damaged if the Executive were to breach
any of the provisions contained in this Section 1.8(b).

1.9           Enforcement.  If, at the time of enforcement of Section 1.5, 1.6,
1.7 or 1.8, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the Parties agree that, to the extent
permitted by applicable law, the maximum period, scope or geographical area
reasonable under such circumstances will be substituted for the Noncompete
Period, scope or area.  Because the Executive’s services are unique and because
the Executive has access to Confidential Information and Intellectual Property,
the Parties agree that money damages would be an inadequate remedy for any
breach of Section 1.5, 1.6, 1.7 or 1.8.  Therefore, in the event of a breach or
threatened breach of Section 1.5, 1.6, 1.7 or 1.8, the Company or any of its
Subsidiaries or any of their respective successors or assigns may, in addition
to other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).  The Parties hereby acknowledge and
agree that (a) performance of the services of the Executive hereunder may occur
in jurisdictions other than the jurisdiction whose law the Parties have agreed
shall govern the construction, validity and interpretation of this Agreement,
(b) the law of the State of New York shall govern construction, validity and
interpretation of this Agreement to the fullest extent possible, and (c) Section
1.5, 1.6, 1.7 or 1.8 shall restrict the Executive only to the extent permitted
by applicable law.

1.10         Survival.  Sections 1.5, 1.6, 1.7 and 1.8 will survive and continue
in full force in accordance with their terms notwithstanding any termination of
the Employment Period.

1.11         Consideration.  The Executive hereby agrees and acknowledges that
the Equity Grant constitutes good and valuable consideration for the covenant
and obligations incurred by Executive pursuant to Section 1.8.

7


--------------------------------------------------------------------------------


ARTICLE II

DEFINED TERMS

2.1           Definitions. For purposes of this Agreement, the following terms
will have the following meanings:

“Acquisition” means the purchase of the stock of the Company by Holdings, as
contemplated by that certain Stock Purchase Agreement by and among Palace
Entertainment, Inc. the Company and Holdings, dated February 9, 2006.

“Bonus Target” means for each Fiscal Year the revenue, EBITDA and cash flow
target amount established by the Compensation Committee of the Board not later
than March 31, 2007 for the 2007 Fiscal Year and not later than thirty days
after the commencement of each subsequent Fiscal Year during the Term (it being
understood that the Board may, but shall not be obligated to, make adjustments
to adjust for the effect of extraordinary corporate transactions (acquisitions
or dispositions of businesses) during the Fiscal Year and shall be adjusted to
include the aggregate amount of Annual Bonuses and Supplemental Bonuses, if any,
for such Fiscal Year).

“Business” means the business of owning and operating Family Entertainment
Centers.

“Cause” means with respect to the Executive one or more of the following:  (i)
the commission of a felony or other crime involving moral turpitude or the
commission of any other act or omission involving dishonesty or fraud with
respect to the Company or any of its Subsidiaries or any of their customers or
suppliers, (ii) reporting to work under the influence of alcohol or illegal
drugs, or the use of illegal drugs (whether or not at the workplace), (iii)
substantial and repeated failure to perform duties as reasonably directed by the
Board, (iv) any act or omission aiding or abetting a competitor, supplier or
customer of the Company or any of its Subsidiaries to the material disadvantage
or detriment of the Company and its Subsidiaries, (v) breach of fiduciary duty,
gross negligence or willful misconduct with respect to the Company or any of its
Subsidiaries, or (vi) any other material breach of this Agreement; provided,
however, that if any such breach is subject to cure, Executive shall be entitled
to written notice of and an opportunity to cure such breach to the Board’s
reasonable satisfaction within 30 calendar days of notice of such breach.

“Disability” shall have the meaning set forth in a policy or policies of
disability insurance, if any, the Company obtains for the benefit of itself
and/or its employees.  If there is no definition of “disability” applicable
under any such policy or policies, if any, then the Executive shall be
considered disabled due to mental or physical impairment or disability, despite
reasonable accommodations by the Company and its Subsidiaries, to perform his
customary or other comparable duties with the Company or its Subsidiaries
immediately prior to such disability for a period of at least 120 consecutive
days or for at least 180 non-consecutive days in any 12-month period.

8


--------------------------------------------------------------------------------


“Family Entertainment Center” means amusement parks, theme parks or similar
facilities that (x) offer water-leisure recreational facilities and other water
attractions and/or (y) offer a broad selection of attractions, including but not
limited to, miniature golf, go kart raceways, batting cages, rides and/or arcade
pavilions.

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ended
December 31.

“Good Reason” means the occurrence, without the Executive’s written consent, of
one or more of the following events: (i) the Company reduces the amount of
Executive’s Base Salary or Annual Cash Bonus, (ii) the Company requires that the
Executive relocate his principal place of employment to a site that is more than
50 miles from the Company’s current headquarters at 4590 MacArthur Boulevard,
Newport Beach, California 92660 or if the Company changes the location of its
headquarters with the consent of Executive to a location that is more than 50
miles from such location, (iii) the Company materially reduces the Executive’s
responsibilities or (iv) the Company changes Executive’s title or otherwise
materially breaches the terms of this Agreement; provided that no such event
shall constitute Good Reason hereunder unless (a) the Executive shall have given
written notice to the Company of the Executive’s intent to resign for Good
Reason within 60 days after the Executive becomes aware of the occurrence of any
such event and (b) such event or occurrence shall not have been resolved to the
Executive’s reasonable satisfaction within 60 days of the Company’s receipt of
such notice.

“LLC Agreement” means the Limited Liability Company Agreement of Palace Holdings
Group, LLC dated April 12, 2006, as amended from time to time.

“Nonsolicitation Period” means the Employment Period and 24 months thereafter.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or the United States of America any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

“Restricted Territories” means the United States of America and its territories
and possessions in which the Company engages in the business as of the
Termination Date.

“Subsidiary” has the meaning given such term in the LLC Agreement.

“Termination Date” means the date of the Executive’s termination of employment
with the Company.

9


--------------------------------------------------------------------------------


2.2                                 Other Definitional Provisions.

(a)           Section references contained in this Agreement are references to
sections in this Agreement, unless otherwise specified.  Each defined term used
in this Agreement has a comparable meaning when used in its plural or singular
form.  Each gender-specific term used in this Agreement has a comparable meaning
whether used in a masculine, feminine or gender-neutral form.

(b)           Whenever the term “including” (whether or not that term is
followed by the phrase “but not limited to” or “without limitation” or words of
similar effect) is used in this Agreement in connection with a listing of items
within a particular classification, that listing will be interpreted to be
illustrative only and will not be interpreted as a limitation on, or an
exclusive listing of, the items within that classification.

ARTICLE III

MISCELLANEOUS TERMS

3.1           Investment.  Within 180 days following the Effective Date, the
Executive shall have the right to purchase up to a maximum of 100 Class A Units
of Palace Holdings Group, LLC, at the purchase price of $1,000 per unit.  The
Executive shall pay the purchase price for such Class A Units by check or a wire
transfer of funds.

3.2                                 Dispute Resolution.

(a)           Except with respect to disputes and claims under Section 1.5, 1.6,
1.7 or 1.8 hereof (which may be pursued in any court of competent jurisdiction),
each Party agrees that arbitration, pursuant to the rules of the Federal
Mediation and Conciliation Service (the “FMCS”) in effect as of the date of
commencement of the arbitration (the “FMCS Rules”), shall be the sole and
exclusive method for resolving any claim or dispute (“Claim”) arising out of or
relating to the rights and obligations of the Parties under this Agreement and
the employment of the Executive by the Company (including, without limitation,
claims and disputes regarding employment discrimination, sexual harassment,
termination and discharge), whether such claim arose or the facts on which such
Claim is based occurred prior to or after the execution and delivery of this
Agreement.  The Parties agree that (i) one arbitrator shall be appointed
pursuant to the FMCS Rules to conduct any such arbitration and (ii) all meetings
of the Parties and all hearings with respect to any such arbitration shall take
place in New York, New York, or if such Claim does not arise out of or include a
Claim under Section 1.8, then such arbitration shall take place in Orange
County, California.  The Parties further agree that, unless otherwise determined
by the arbitrator, (x) each Party to the arbitration shall bear its own costs
and expenses (including, without limitation, all attorneys’ fees and expenses,
except to the extent otherwise required by applicable law) and (y) all costs and
expenses of the arbitration proceeding (such as filing fees, the arbitrator’s
fees, hearing expenses, etc.) shall be borne by the Company; provided that
nothing herein shall be interpreted to preclude the arbitrator from allocating
the costs and expenses of the Parties and of such proceeding among the Parties
in any manner that the arbitrator may lawfully determine to do so.  The Parties
agree that the judgment, award or other

10


--------------------------------------------------------------------------------


determination of any arbitration under the FMCS Rules shall be final, conclusive
and binding on all of the Parties.  Nothing in this Section 3.2(a) shall
prohibit any Party from instituting litigation to enforce any final judgment,
award or determination of the arbitration.  Each Party hereby irrevocably
submits to the jurisdiction of the United States District Court for the Southern
District of New York, or if such Claim does not arise out of or include a Claim
under Section 1.8, then to the jurisdiction of the United States District Court
for the Central District of California, and agrees that such court shall be the
exclusive forum for the enforcement of any such final judgment, award or
determination of the arbitration.  Each Party irrevocably consents to service of
process by registered mail or personal service and waives any objection on the
grounds of personal jurisdiction, venue or inconvenience of the forum.

(b)           Notwithstanding the foregoing, prior to any Party instituting any
arbitration proceeding hereunder to resolve any Claim, such Party first shall
submit the Claim to a mediation proceeding among the Parties which shall be
governed by the prevailing procedures of the FMCS and shall be conducted in New
York, New York, or if such Claim does not arise out of or include a Claim under
Section 1.8, then such mediation shall be conducted in Orange County,
California.  If the Parties have not agreed in writing to a resolution of the
Claim pursuant to the mediation within 45 days after the commencement thereof of
if any Party refuses to participate in the mediation process, then the Claim may
be submitted to arbitration under Section 3.2(a) above.  Unless otherwise
determined by the mediator, each Party shall bear its own costs and expenses
incurred in connection with the mediation, and all costs and expenses of the
mediation proceeding shall be borne by the Company; provided that nothing herein
shall be interpreted to preclude the mediator from allocating the costs and
expenses of the Parties and of such proceeding among the Parties in any manner
that the arbitrator may lawfully determine to do so.

3.3           Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested), sent by reputable overnight
courier service (charges prepaid) or sent by facsimile (voice confirmed) to the
recipient at the address or facsimile number indicated below:

To the Company:

4590 MacArthur Boulevard

Newport Beach, CA  92660

Telephone:            (949) 797-9721

Telecopy:              (949) 261-1414

Attention:              General Counsel

With copies to:

MidOcean Partners, LP

320 Park Avenue

17th Floor

New York, NY  10022

Telephone:            (212) 497-1400

Telecopy:              (212) 497-1375

Attention:              Tyler Zachem

11


--------------------------------------------------------------------------------


and

Morrison Cohen LLP

909 Third Avenue

New York, NY 10022

Telephone:            (212) 735-8716

Telecopy:              (212) 735-8708

Attention:              David A. Scherl, Esq.

To the Executive:

                                              

                                              

                                              

With a copy to:

                                              

                                              

                                              

or such other address or to the attention of such other Person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

3.4           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

3.5           Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the Parties with regard to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the Parties,

12


--------------------------------------------------------------------------------


written or oral, which may have related to the subject matter hereof in any
way.  To the extent that this Agreement provides greater benefits to the
Executive than available under the Company’s employee handbook or other
corporate policies, then this Agreement shall prevail.

3.6           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

3.7           Assignment.  Without the Executive’s consent, the Company may not
assign its rights and obligations under this Agreement except (i) to a
“Successor” (as defined below) or (ii) to an entity that is formed and
controlled by the Company or any of its Subsidiaries.  This Agreement is
personal to the Executive, and the Executive shall not have the right to assign
the Executive’s interest in this Agreement, any rights under this Agreement or
any duties imposed under this Agreement, nor shall the Executive have the right
to pledge, hypothecate, transfer, assign or otherwise encumber the Executive’s
right to receive any form of compensation hereunder without the prior written
consent of the Board.  As used in this Section 3.7, “Successor” shall include
any Person that at any time, whether by purchase, merger or otherwise, directly
or indirectly acquires all or substantially all of the assets of, or ownership
interests in, the Company and its Subsidiaries.

3.8           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Company, the Executive, and
their respective heirs, successors and permitted assigns.

3.9           Choice of Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed by and construed
in accordance with the domestic laws of the State of New York without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.

3.10         Remedies.  Subject to the provisions of Section 3.2, each Party
will be entitled to enforce its rights under this Agreement specifically, to
recover damages and costs caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor.  Nothing
herein shall prohibit any arbitrator or judicial authority from awarding
attorneys’ fees or costs to a prevailing Party in any arbitration or other
proceeding to the extent that such arbitrator or authority may lawfully do so.

3.11         Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement.

3.12         Third Party Beneficiaries.  This Agreement will not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

13


--------------------------------------------------------------------------------


3.13         The Executive’s Representations.  The Executive hereby represents
and warrants to the Company that (a) the execution, delivery and performance of
this Agreement by the Executive do not and shall not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Executive is a party or by which he is bound,
(b) the Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other Person, and (c)
upon the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of the Executive, enforceable in
accordance with its terms.

3.14         Amendment to Comply with Section 409A of the Code.  To the extent
that this Agreement or any part thereof is deemed to be a nonqualified deferred
compensation plan subject to Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the Treasury Regulations (including proposed
regulations) and guidance promulgated thereunder, (a) the provisions of this
Agreement shall be interpreted in a manner to the maximum extent possible to
comply in good faith with Code Section 409A, and (b) the parties hereto agree to
amend this Agreement for purposes of complying with Code Section 409A promptly
upon issuance of any Treasury regulations or guidance thereunder, provided, that
any such amendment shall not materially change the present value of the benefits
payable to the Executive hereunder or otherwise materially adversely affect the
Executive, the Company, or any affiliate of the Company, without the consent of
such party.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first written above.

FESTIVAL FUN PARKS, LLC

 

 

 

By:

/s/ Alexander Weber

 

 

 

Name: Alexander Weber

 

 

Title:   CEO/President

 

 

 

 

 

PALACE ENTERTAINMENT HOLDINGS,

 

INC.

 

 

 

By:

/s/ Alexander Weber

 

 

 

Name: Alexander Weber

 

 

Title:   CEO/President

 

 

 

             /s/ Brett Petit

 

 

BRETT PETIT

 

15


--------------------------------------------------------------------------------